Citation Nr: 1700704	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for depressive disorder.

2. Entitlement to service connection for right knee disability.

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for drug and alcohol abuse.

4. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cirrhosis of the liver.

5. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Hepatitis C.

6. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an anxiety disorder.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to March 1975.

This case Comes before the Board of Veterans' Appeals (Board) on appeal from an
April 2008 decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Denver, Colorado.

In October 2014, the Board reopened the claims for depression and the right knee and remanded those claims along with the claims to reopen anxiety disorder and drug and alcohol abuse, cirrhosis and hepatitis C for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. The Veteran's depressive disorder did not onset in service and is not etiologically related to service.

2. The Veteran's right knee disability did not onset in service or within one year of service discharge and was not shown to be etiologically related to service.

3. Service connection for drug and alcohol abuse was previous denied by the RO in a decision dated February 2005 and the RO found no new and material evidence to reopen the claim in an August 2006 decision.  The Veteran did not appeal either decision and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

4. Evidence presented since the August 2006 rating decision does not relate to a previously unestablished fact necessary to substantiate the claim for service connection for drug and alcohol abuse.

5. Service connection for cirrhosis of the liver was previous denied by the RO in a decision dated February 2005.  The Veteran did not appeal the decision and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

6. Evidence presented since the February 2005 rating decision does not relate to a previously unestablished fact necessary to substantiate the claim for service connection for cirrhosis of the liver.

7. Service connection for hepatitis C and anxiety disorder were previous denied by the RO in a decision dated February 2005.  The Veteran did not appeal the decision and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

8. Evidence presented since the August 2006 rating decision does not relate to a previously unestablished fact necessary to substantiate the claim for service connection for hepatitis C and anxiety disorder.



CONCLUSIONS OF LAW

1. The criteria for service connection for anxiety disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3. The February 2005 rating decision denying service connection for drug and alcohol abuse and the August 2006 decision denying reopening the claim for service connection for drug and alcohol abuse are final.  38 U.S.C.A. § 7015(c) (West 2015), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016). 

4. New and material evidence has not been submitted to reopen the claim of entitlement to service connection for drug and alcohol abuse. 38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156(a) (2016).

5. The February 2005 rating decision denying service connection for cirrhosis of the liver is final.  38 U.S.C.A. § 7015(c) (West 2015), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016). 

6. New and material evidence has not been submitted to reopen the claim of entitlement to service connection for cirrhosis of the liver. 38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156(a) (2016).

7. The August 2006 rating decision denying service connection for hepatitis C is final.  38 U.S.C.A. § 7015(c) (West 2015), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016). 

8. New and material evidence has not been submitted to reopen the claim of entitlement to service connection for hepatitis C. 38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156(a) (2016).

9. The August 2006 rating decision denying service connection for anxiety disorder is final.  38 U.S.C.A. § 7015(c) (West 2015), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016). 

10. New and material evidence has not been submitted to reopen the claim of entitlement to service connection for anxiety disorder. 38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided a notice letter to the Veteran in October 2007. The letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R.
§ 3.156 and informed the Veteran of the bases for previous denial of the service connection claim. The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO. The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant evidence has been obtained with regard to the
Veteran's claims, and the duty to assist requirements have been satisfied. VA treatment records dated from 1991 to 2010 are associated with the claims file. The
Board has reviewed the Veteran's statements and the medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim to reopen.

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

The Veteran was afforded a VA mental health examination in April 2010.  In its October 2014 remand the Board found that further examination was warranted and remanded to schedule the Veteran for a new VA examination.  The record reflects that the VA attempted to schedule the Veteran for an examination, calling him on both phone numbers on record with the VA and sending letters to his current and previous addresses; however no response was received from the Veteran.  

The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  For example, if the Veteran has a change of residence, "it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262 (1993).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran does not report for an examination scheduled in conjunction with an original compensation claim (as in this case), the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655 (b).  The Veteran also has an obligation to assist in the adjudication of his claim.  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same.  38 C.F.R. § 3.326.  In view of the forgoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion, and that the instructions from the October 2014  remand have been substantially complied with.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2016).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Depressive Disorder

The Veteran underwent a VA examination in connection with his original claim for service connection for depression in July 1991. The VA psychiatric examination report indicates that there was insufficient evidence at that time for a diagnosis of any kind of depressive disorder. The Veteran was diagnosed with chronic alcohol abuse and dependence in remission, polysubstance dependence in remission, and panic disorder without agoraphobia.

A November 2004 mental health treatment record reflects a diagnosis of major depression, anxiety disorder, and alcohol abuse. However, on VA examination in August 2005 the examiner diagnosed only alcohol dependence, cocaine abuse, and personality disorder, specifically opining that there are no signs of any depressive disorder. A December 2008 VA mental health treatment note indicates that the Veteran reported he has experienced depression since he was a child and his family moved and he had to adjust to a new culture and language. A July 2009 mental health treatment note indicates a diagnosis of depression and relates the Veteran's report of being teased about his penis size in service, a contention he repeated at a November 2009 mental health treatment appointment at which he continued to be diagnosed with depression as well as military sexual trauma. In March 2010 the Veteran's mental health treatment provider indicated a diagnosis of recurrent major depression on a residual functional capacity evaluation

On VA examination in April 2010 the Veteran was diagnosed with depressive disorder as well as alcohol dependence in early remission, cocaine abuse in early remission, opiate dependence, anxiety disorder, and cognitive disorder. He was also assigned an Axis II diagnosis of personality disorder, not otherwise specified, with antisocial and dependent traits. The examiner did not opine as to the etiology of the diagnosed depressive disorder but did note that the Veteran reported he has felt depressed off and on since 1973 when in service.

The Board finds that even giving the Veteran the benefit of the doubt that he currently has a depressive disorder, a preponderance of the evidence is against finding that the condition onset during or was caused by service.

An October 1974 VA treatment record indicates that the Veteran was having problems with alcohol abuse, which he reported was due to apathy, lack of available activities, and recurrent family problems.  He was admitted to the hospital for alcoholism with hospital documents noting he appeared depressed, passive, and embarrassed upon admission. The Veteran's treatment records otherwise contain no reports of or treatment for depression. He was noted to  be psychologically normal on his March 1975 separation examination.
 
In connection with his 1991 original claim for compensation the Veteran reported depression since service. Other treatment records indicate he reported a history of feelings of depression off and on.

The Veteran's medical records do not show a consistent diagnosis of a depressive disorder since service, and in fact do not show a diagnosis of depressive disorder at all until decades after service. To the extent that the Veteran himself argues that his current depressive disorder onset in service, the Board finds that he is not competent as a lay person to make such a self-diagnosis. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the onset and etiology of clinical depressive disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant");. While the Veteran may be competent to report feelings of depression over the years, he is not competent to render a clinical diagnosis, particularly a self-diagnosis made in retrospect

The Board further finds that the evidence does not support that the Veteran's current depressive disorder, even if it did not onset in service, is related to service.  There is no medical opinion evidence in this case relating the Veteran's depressive disorder to his service.  The Board previously remanded the claim for an examination to determine the relationship, if any, between the current depression and service and the Veteran failed to report to the examination.  38 C.F.R. § 3.326; 3.655.  To the extent that the Veteran himself has contended his condition is related to service, the Board finds that he is not competent to render such an etiology opinion.  The etiology of a mental health condition is a complex question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning. See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for depressive disorder, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Right Knee Disability

The Veteran has argued he has a right knee disability related to his service.

The Veteran's service medical records do not indicate any complaints regarding or treatment of his right knee, and his lower extremities were noted to be normal on his March 1975 separation examination.

In July 1991 the Veteran underwent a VA examination at which he reported he injured the right side of his body when he fell from some scaffolding in 1991. The examiner diagnosed right knee injury without residuals except for anterior thigh contusion, strain, and soreness. 

A February 2005 x-ray of his right knee, taken at the VA after the Veteran reported falling, was normal. VA records indicate the Veteran has reported multiple falls onto his knees since service.

On VA examination in August 2005 the Veteran reported he injured his right knee in service and over the years with falls and other events possibly including a motor vehicle accident. The report notes that a July 2005 x-ray showed degenerative joint disease of the right knee. A 2005 private treatment record indicates the Veteran has bilateral knee strain/sprain following being hit by a car as a pedestrian in June 2005 and being a passenger in a bus that was in a crash in July 2005.  

On VA examination in April 2010 the Veteran was diagnosed with patellofemoral osteoarthritis and chronic patellofemoral syndrome of the right knee. 

Thus, the evidence shows that the Veteran has a current right knee disability; however, a preponderance of the evidence is against finding that the disability onset in or is related to the Veteran's service.

While the Veteran has been diagnosed with arthritis, that diagnosis came three decades after the Veteran's separation from service. Thus, the evidence does not support that the condition onset in service.

A preponderance of the evidence is further against finding that the Veteran's current right knee disability is related to his service. There is no medical opinion evidence suggesting a relationship between the Veteran's current right knee disability and his service.  The Veteran has generally alluded to injuring his right knee in service in support of his claim for compensation; however, his service treatment records do not include any indication of a right knee injury and his lower extremities were noted to be normal on separation. While the Veteran himself may believe that his current right knee disability is related to his service, the Board finds that his lay opinion has little probative weight. The etiology of degenerative joint disease and patellofemoral syndrome is a complex medical question not capable of lay observation. In the Veteran's case the question is additionally complicated by significant passage of time since service and a number of subsequent knee injuries. The Veteran has no demonstrated he has the knowledge or skill to assess a complex medical condition that requires consideration and interpretation of clinical tests, x-rays or imaging studies, and an understanding of the musculoskeletal systems and related disorders and accordingly he is not competent to provide an opinion as to the diagnosis, onset or etiology of his current right knee disability. Jandreau, 492 F.3d 1372, 1377; See Kahana, 24 Vet. App. at 438.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Claims to Reopen

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, the evidence does not reflect the addition of any service department records since the original denial of the Veteran's claims for service connection for anxiety, drug and alcohol abuse, hepatitis C, or cirrhosis of the liver.

Drug and Alcohol Abuse

The RO denied service connection for drug and alcohol abuse in February 2005, finding that it was the result of the Veteran's own willful misconduct and therefore could not be service connected. In August 2006 the RO found no new and material evidence to reopen the claim. The Veteran did not file a timely notice of disagreement with either decision and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period. Therefore, the decisions became final, and in order for the Veteran's claim to be reopened, evidence must have been added to the record since the previous final denial that addresses the basis of the denial. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2016).

Here, new medical evidence has been added that discusses the Veteran's ongoing issues with drug and alcohol abuse. His mother also submitted a statement that the Veteran began drinking at age 16. The Veteran has also submitted statements indicating that he drank alcohol in service to conform with his peers.

No new evidence has been submitted that supports that the Veteran's drug and alcohol abuse is not the result of willful misconduct. While drug and alcohol abuse may be service connected if secondary to a service-connected disorder, the Veteran is not service connected for any disabilities. Therefore, as no new and material evidence has been submitted, the Veteran's claim is not reopened.

Cirrhosis of the Liver

The RO denied service connection for cirrhosis of the liver in February 2005, finding that it was a result of the Veteran's alcohol abuse, which was the result of the Veteran's own willful misconduct, and therefore could not be service connected. The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period. Therefore, the decision became final, and in order for the Veteran's claim to be reopened, evidence must have been added to the record since the previous final denial that addresses the basis of the denial. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2016).

The Veteran continues to not be service connected for alcohol abuse and there has been no new evidence submitted that otherwise suggests the Veteran's cirrhosis of the liver is related to his service. Therefore, his claim may not be reopened.

Hepatitis C

The RO denied service connection for hepatitis C in August 2006, finding that the evidence did not support that the condition was incurred in or caused by service. The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period. Therefore, the decision became final, and in order for the Veteran's claim to be reopened, evidence must have been added to the record since the previous final denial that addresses the basis of the denial. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2016).

The Veteran has submitted statements indicating generally that he could have acquired hepatitis C in service from a fellow service member, however, such statements are redundant of those made in connection with his original claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000); See also Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence); Paller v. Principi, 3 Vet. App. 535, 538 (1992).

No new and material evidence has been submitted indicating that the Veteran's hepatitis C onset in service or is related to his service. Therefore, his claim may not be reopened.

Anxiety Disorder

The RO denied service connection for anxiety in August 2006, finding that the condition was not incurred in or caused by service and cannot be service connected as secondary to drug and alcohol abuse as drug and alcohol abuse is not service connected. The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period. Therefore, the decision became final, and in order for the Veteran's claim to be reopened, evidence must have been added to the record since the previous final denial that addresses the basis of the denial. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2016).

New evidence added includes the April 2010 VA examination diagnosing the Veteran with anxiety disorder. However, no new evidence has been submitted indicating that there is a relationship between the Veteran's anxiety disorder and his service. He further continues not to be service connected for drug and alcohol abuse, which he has argued his anxiety disorder is secondary to.  Therefore, as no new and material evidence has been submitted, the Veteran's claim is not reopened.


ORDER

Service connection for depressive disorder is denied.

Service connection for right knee disability is denied.

New and material evidence has not been received to reopen the claim for service connection for drug and alcohol abuse.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for cirrhosis of the liver.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for hepatitis C.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for anxiety disorder.  The request to reopen this claim is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


